Citation Nr: 0501259	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The serviceman had service with the Philippine Scouts from 
August 1946 to April 1949.  He died in August 1983.  The 
appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The appellant's spouse's only service was with the New 
Philippine Scouts from August 1946 to April 1949.  



CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 
3.9 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a nonservice-connected death pension.  
During a hearing held at the RO in October 2003, the 
appellant testified that she knew of other persons with 
service in the Phillippine Scouts who received monetary 
benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  A non-
service-connected death pension may be awarded to the 
surviving spouse of a veteran of war who had qualifying 
service.  See 38 U.S.C.A. § 1541.  A veteran meets the 
service requirement if he or she served in the "active 
military, naval, or air service" during the time periods 
listed in 38 U.S.C.A. § 1521(j).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
VCAA regulations.  The appellant was provided adequate notice 
as to the evidence needed to substantiate her claim.  
Discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the appellant informed her of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  A letter dated in April 2002 
informed the appellant of the evidence need to establish 
entitlement to benefits as a surviving spouse.  The SOC 
included the pertinent laws and regulations.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes documents showing the period 
in which the appellant's spouse was in the New Philippine 
Scouts.  The appellant had a hearing.  For the reasons stated 
above, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the appellant's claim for entitlement to VA death pension 
benefits.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, this issue is being denied due 
to the appellant's lack of legal status with respect to 
pension benefits.  The facts are not in dispute.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility. See 38 U.S.C.A. § 
5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  As 
discussed below, the Board finds that the appellant is 
ineligible for the benefit sought, and thus further 
assistance would not be helpful and will not be provided.

The appellant's spouse served in the Philippine Scouts from 
August 1946 to April 1949.  All enlistments in the Philippine 
Scouts between October 6, 1945, and June 30, 1947, were in 
the "New" Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan 
v. Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts 
are limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts is not deemed to be 
"active military, naval, or air service" for purposes of 
eligibility for nonservice-connected pension benefits. Id.  
Therefore, the appellant's spouse, whose only service was in 
the New Philippine Scouts from August 1946 to April 1949, 
does not meet the qualifying service requisite for a non-
service-connected pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).

In summary, the appellant's spouse's only service was with 
the new Philippine Scouts from August 1946 to April 1949.  
Pursuant to statutory and case law, such service in the 
former "New" Philippine Scouts was not active military, 
naval, or air service for purposes of qualifying for VA 
benefits except for certain specified benefits.  38 U.S.C. § 
107(b).  Pension is not a specified benefit, so it is not 
available to a former "New" Philippine Scout or his surviving 
spouse.  See 38 U.S.C. § 107(b).  Therefore, the service does 
not provide the appellant basic eligibility for non-service-
connected death pension.  Accordingly, the appellant's claim 
for VA death pension benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to VA death pension 
benefits is not established.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


